18-240
     Lulbadda Waduge Don v. Barr
                                                                                  BIA
                                                                          A076 500 755

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            ROSEMARY S. POOLER,
 9            PETER W. HALL,
10                 Circuit Judges.
11   _____________________________________
12
13   SHIRAN DULIP KARUNADASA LULBADDA
14   WADUGE DON, AKA SHIRAN DULIP
15   KARUNADASA,
16            Petitioner,
17
18                    v.                                         18-240
19                                                               NAC
20   WILLIAM P. BARR, UNITED STATES
21   ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                 Gary J. Yerman, New York, NY.
26
27   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
28                                   General; Jeffery R. Leist, Senior
29                                   Litigation Counsel; Alexander J.
30                                   Lutz, Trial Attorney, Office of
31                                   Immigration Litigation, United
32                                   States Department of Justice,
33                                   Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Shiran Dulip Karunadasa Lulbadda Waduge Don,

 6   a native and citizen of Sri Lanka, seeks review of a January

 7   29, 2018, decision of the BIA denying his motion to reopen

 8   his removal proceedings.   In re Lulbadda Waduge Don, No. A076

 9   500 755 (B.I.A. Jan. 29, 2018).      We assume the parties’

10   familiarity with the underlying facts and procedural history

11   in this case.

12       We review the agency’s denial of a motion to reopen for

13   abuse of discretion.   Ali v. Gonzales, 448 F.3d 515, 518 (2d

14   Cir. 2006).   Lulbadda Waduge Don moved to reopen in order to

15   apply to adjust status based on an approved visa petition

16   filed on his behalf by his U.S. citizen wife.   The agency did

17   not abuse its discretion in denying the November 2017 motion

18   because it was untimely filed more than two years after the

19   removal order became final and did not fall within any of the

20   statutory or regulatory exceptions to the time limit for a

21   motion to reopen.   See 8 U.S.C. § 1229a(c)(7)(C)(i) (90-day

22   deadline for motions to reopen); Matter of Yauri, 25 I. & N.

23   Dec. 103, 105 (BIA 2009).    Lulbadda Waduge Don argues that
                                   2
 1   his approved visa petition is new, material, and previously

 2   unavailable     evidence        that    warrants       reopening,    but    he

 3   overlooks that the evidentiary standard for a timely motion

 4   to reopen does not implicate any exception to the 90-day

 5   deadline.     See Matter of Coelho, 20 I. & N. Dec. 464 (BIA

 6   1992);    compare      8       C.F.R.       §    1003.2(c)(2)    (timeliness

 7   requirement)    with       8   C.F.R.       §    1003.2(c)(1)   (evidentiary

 8   requirement).    We otherwise lack jurisdiction to review the

 9   BIA’s “entirely discretionary” decision not to exercise its

10   sua sponte authority to reopen his proceedings.                     Ali, 448
11 F.3d at 518.

12       Although     we    may     remand       if   the   agency   “declined   to

13   exercise its sua sponte authority because it misperceived the

14   legal background and thought, incorrectly, that a reopening

15   would necessarily fail,” Mahmood v. Holder, 570 F.3d 466, 469

16   (2d Cir. 2009), Lulbadda Waduge Don has not demonstrated that

17   the BIA misperceived the law.                    The BIA did not find him

18   ineligible for the relief sought; it simply determined that

19   his situation was not so exceptional as to warrant reopening.

20   This is precisely the determination we lack jurisdiction to

21   review.   See Ali, 448 F.3d at 518.

22

23
                                             3
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review the motion for a

3   stay of removal in this petition is DISMISSED as moot.

4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe,
6                              Clerk of Court




                                 4